Citation Nr: 0727329	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  00-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than January 24, 
1997, for the award of service connection for a herniated 
nucleus pulposus, C5-C6, status post-operative cervical 
fusion.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which granted service connection for a herniated nucleus 
pulposus, C5-C6, status post-operative cervical fusion, 
effective June 2, 1997.  

In a May 2001 decision, the Board granted an effective date 
of January 24, 1997, but no earlier.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, the Court).  In a March 
2003 decision, the Court vacated and remanded the May 2001 
Board decision.  

The Secretary appealed that decision and in May 2004, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), vacated the Court's March 2003 order and 
remanded the case to the Court.  In a September 2006 order, 
the Court affirmed the May 2001 Board decision.  Later that 
month, the veteran filed a motion for reconsideration.  In 
December 2006, the Court granted the veteran's motion, 
withdrew the September 2006 order and ordered that the May 
2001 Board decision be set aside and remanded.       

Although the May 2001 Board decision that granted an 
effective date of January 24, 1997, has been vacated and 
remanded, the RO effectuated that decision in a May 2001 
rating action.  That RO decision has not been disturbed.  
Thus, the Board has framed the issue as noted on the title 
page.  


FINDINGS OF FACT

1.  On January 23, 1997, the veteran received VA outpatient 
treatment for symptoms subsequently diagnosed as a herniated 
nucleus pulposus at C5-6; on June 2, 1997, he was admitted to 
a VA hospital for cervical fusion.

2.  On June 26, 1997, his claim of service connection for 
post-operative residuals of a herniated nucleus pulposus at 
C5-C6 was received at the RO.


CONCLUSION OF LAW

The criteria for an effective date of January 23, 1997, but 
no earlier, for the award of service connection for a 
herniated nucleus pulposus, C5-C6, status postoperative 
cervical fusion have been met.  38 U.S.C. § 5110(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096, contained 
within 38 U.S.C.A. § 5103(a) and implemented in 38 C.F.R. § 
3.159, provide that upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  The notice must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The notice requirements apply to all five 
elements of a claim, including effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the veteran's claim for an earlier effective 
date was pending at the time of the enactment of the VCAA; 
therefore, VA was required to provide him notice of the 
information and evidence that was necessary to decide his 
claim.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's 
duty to provide affirmative notification prior to the initial 
decision "is not satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In this case, there is no document which satisfies the duty 
to notify.  All section 5103(a) notice errors are 
presumptively prejudicial, "requiring reversal unless the VA 
can show that the error did not affect the essential fairness 
of the adjudication."  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The Board finds that the veteran was not 
prejudiced by any notice error.  The purpose of the VCAA was 
not frustrated because the veteran has demonstrated that any 
defect was cured by actual knowledge on his part.  Sanders, 
supra.  Appellant's Motion for Reconsideration, filed by the 
veteran's then-representative with the Court in September 
2006, refers to the prior Court decisions in this case and 
the applicable law to be considered in assigning an effective 
date and the implications of assigning one date as opposed to 
another.  The representative's submission demonstrates that 
she had actual knowledge of the laws and regulations 
pertaining to the assignment of effective dates and the 
evidence necessary to be submitted for determining an 
effective date.  In fact, the representative's submission 
specifically referred to two pieces of evidence referred to 
by the Court.  Thus, the notice error did not affect the 
essential fairness of the adjudication. 

Earlier Effective Date

During service, the veteran suffered shrapnel wounds to his 
right wrist, neck and back.  In June 1970, the RO granted 
service connection for neuropathy of the dorsal sensory 
branch of the right radial nerve, evaluated as 10 percent 
disabling under Diagnostic Codes 8514-7804; residuals of 
shell fragment wounds to the right and left shoulders, 
evaluated as 10 percent for each shoulder under Diagnostic 
Code 5301; shell fragment wound scars of the dorsal area, 
evaluated as zero percent disabling under Diagnostic Code 
7899; and residuals of shell fragment wounds to the neck, 
evaluated as zero percent disabling under Diagnostic Code 
7899.  

By letter received at the RO on June 26, 1997, the veteran 
requested increased compensation for his neck disability, 
stating that he had undergone a cervical fusion on June 2, 
1997 for a herniated nucleus pulposus at C5-C6.  He 
attributed his current cervical spine condition to his in-
service shrapnel wounds.  Medical records submitted with the 
claim include treatment records from January 1997 where the 
veteran sought treatment for severe, radiating neck pain 
which had been present since he moved some tree limbs which 
had fallen in an ice storm.  February and March 1997 records 
included reports of continued pain.  Subsequent consultation 
with the neurological service revealed evidence of a 
herniated disc at C5-6.  On June 2, 1997, the veteran was 
hospitalized and underwent an anterior cervical diskectomy 
and fusion.  

In a May 1998 rating decision, the RO denied service 
connection for a herniated nucleus pulposus, C5-C6, status 
postoperative cervical fusion, finding that the evidence of 
record failed to establish any relationship between the 
veteran's service-connected shrapnel wound residuals and his 
post-service herniated nucleus pulposus.  The veteran 
appealed that determination.

A July 1999 VA examination included the examiner's opinion to 
that effect that it is more likely than not that the head 
injury the veteran sustained in service also caused injury to 
his cervical spine.  In the August 1999 rating action on 
appeal, the RO granted service connection and assigned an 
effective date of June 2, 1997-the date of a hospital report 
showing that the veteran underwent a discectomy.  The veteran 
appealed that decision and the Board changed the effective 
date to January 24, 1997, after noting that the veteran had 
received outpatient treatment for symptoms subsequently 
diagnosed as herniated nucleus pulposus on that date.  

In the December 2006 order, the Court noted that in the May 
2001 decision, the Board did not explain why it chose one of 
three possible effective dates (November 1, 1996, January 23, 
1997, or January 24, 1997) and why it did not address 
treatment records from November 1, 1996, or January 23, 1997.  
The Board's failure to discuss why it did not choose the 
earlier effective date was an error and the Court was unable 
to conclude that the error was non prejudicial to the 
veteran.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  As the Court has limited the possible effective dates 
to those three specifically noted, the Board will limit its 
discussion to those records.  

As noted by the Court, the November 1996 record is immaterial 
because it discusses neither neck pain nor herniated nucleus 
pulposus.  That record does not provide a basis for assigning 
an earlier effective date. 

Both the January 23 and January 24 records mention cervical 
neck pain.  A January 23, 1997, physical therapy note shows 
that the veteran presented with complaints of right shoulder 
pain from his neck to his left elbow.  The assessment was 
muscle spasm of the cervical spine with pain radiating into 
shoulders and symptoms of irritated nerve root.  On January 
24, a physician noted similar complaints; neck and shoulder 
pain, with radiation in to the arms.  The assessment was 
degenerative joint disease, cervical spine.  

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  An 
effective date from the day following the date of separation 
from service is authorized only if the claim is received 
within one year from separation from service.  38 C.F.R. § 
3.400(b)(2). 

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

In certain circumstances, the date of admission to a VA or 
uniformed services hospital or the date of outpatient or 
hospital examination will be accepted as the date of receipt 
of a claim, when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1).

As set forth above, the record shows that the veteran's claim 
of service connection for post-operative residuals of a 
herniated nucleus pulposus was received at the RO on June 26, 
1997.  However, the record also contains VA clinical records 
which show that the veteran was treated on January 23, 1997, 
for symptoms which were subsequently identified as being 
referable to a herniated nucleus pulposus.  Thus, the Board 
finds that the January 23, 1997 VA outpatient treatment 
record can be considered an informal claim of service 
connection for residuals of a herniated nucleus pulposus 
within the meaning of 38 C.F.R. § 3.157(b)(1).

The Board finds, however, that there is no previous 
communication or document of record which can be construed as 
a formal or informal claim of service connection for 
residuals of a herniated nucleus pulposus.  As discussed 
previously, a November 1996 treatment record is immaterial.  
The veteran has argued that he is entitled to an effective 
date from the date of his separation from service because his 
original claim of service connection for residuals of 
shrapnel wounds to the neck was filed at that time and 
because his neck disability has remained symptomatic since 
that time.  The Board notes, however, that the veteran's 
March 1970 original claim of service connection for residuals 
of a shrapnel wound to the neck did not include any reference 
to a herniated nucleus pulposus, nor was there any indication 
of a herniated nucleus pulposus in the service medical 
records or in any of the post-service medical records which 
were of record at the time he filed his claim.  Thus, the 
original claim of service connection for residuals shrapnel 
wounds to the neck and back did not constitute a claim of 
service connection for a herniated nucleus pulposus.  

Under applicable criteria, the effective date of an award of 
compensation based on an original claim shall not be earlier 
than the date of receipt of application therefor.  38 U.S.C. 
§ 5110(a); 38 C.F.R. § 3.400.  In this case, the Board has 
determined that the date of receipt of the veteran's informal 
claim of service connection for residuals of a herniated 
nucleus pulposus was January 23, 1997, the date of his 
treatment at a VA facility for symptoms attributable to a 
herniated nucleus pulposus.  In the absence of evidence 
showing that the veteran filed a claim of service connection 
for a herniated nucleus pulposus prior to January 23, 1997, 
there is no legal basis for an earlier effective date for the 
award of service connection for that disability.

As a claim for clear and unmistakable error in the June 1970 
rating decision has not been reasonably raised, the Board 
finds that the earliest effective date possible for the award 
of service connection for residuals of a herniated nucleus 
pulposus is January 23, 1997, the date of the VA treatment 
for a herniated nucleus pulposus, which is considered an 
informal claim under 38 C.F.R. § 3.157(b)(1).  38 C.F.R. 
§ 3.400(b)(2).  


ORDER

An effective date of January 23, 1997, but no earlier, for 
the award of service connection for a herniated nucleus 
pulposus, C5-C6, status postoperative cervical fusion, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


